                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

CHADRICK E. FULKS,                                    )
                                                      )
                             Petitioner,              )
                                                      )
                        v.                            )       No. 2:19-cv-00501-JPH-MJD
                                                      )
WATSON, et al.                                        )
                                                      )
                             Respondents.             )

         Order Denying Motions for Counsel without Prejudice and Motion for Documents

                                           I.   Motions for Counsel

       Plaintiff Chadrick Fulks has moved for the appointment of counsel. As a practical matter,

there are not enough lawyers willing and qualified to accept a pro bono assignment in every pro

se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (“Whether to recruit an attorney

is a difficult decision: Almost everyone would benefit from having a lawyer, but there are too

many indigent litigants and too few lawyers willing and able to volunteer for these cases.”).

       “Two questions guide [this] court’s discretionary decision whether to recruit counsel: (1)

‘has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff appear

competent to litigate it himself?’” Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018) (quoting

Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007) (en banc)). These questions require an

individualized assessment of the plaintiff, the claims, and the stage of litigation.

       To facilitate the process of evaluating requests for counsel, the Court has prepared a form

motion to be used by indigent litigants seeking the appointment of counsel. The form requests the




                                                  1
information necessary for the Court to make a determination on the merits of the motion and

requires the litigant to acknowledge important conditions of the appointment of counsel.

       Mr. Fulks’s motions for the appointment of counsel, dkts. [2] and [10], are denied without

prejudice because they provide neither sufficient information to make a determination on the

merits nor an acknowledgement of the conditions of the appointment of counsel. The Court notes

that in Mr. Fulks’s second motion for counsel, he states he has tried to recruit counsel and has

attached the names and addresses of attorneys he has contacted. Dkt. 10. No such attachment was

included with the filing. Mr. Fulks may renew his motion for the appointment of counsel by filling

out the form motion for assistance with recruiting counsel that the Court will send to him along

with his copy of this Order.

       The clerk is directed to send Mr. Fulks a motion for assistance with recruiting counsel

form with his copy of this Order.

                                      II.    Motion for Documents

       Mr. Fulks also filed a motion requesting copies of documents. Specifically, he states, “I

have been told that I need to write to you and request a package for filing a civil suit under the

1983 Bivens act and any other document I might need in moving forward.” His motion, dkt. [9],

is denied, as there is no such package. Mr. Fulks’s civil complaint has been filed, and he has paid

the partial filing fee. His complaint will soon be screened in a separate order.

SO ORDERED.

Date: 1/2/2020




                                                  2
Distribution:

CHADRICK E. FULKS
16617-074
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                3
